        Case 2:20-cv-02645-LMA Document 15 Filed 04/09/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JOHN ERIC SIMS                                                     CIVIL ACTION
 VERSUS                                                             NO. 20‐2645
 KEITH COOLEY, WARDEN                                               SECTION: AI@(5)

                                        ORDER

      The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff,

John Eric Sims, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion in this matter.

      Accordingly,

      IT IS ORDERED that the petition of John Eric Sims for issuance of a writ of habeas

corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE as untimely.

      New Orleans, Louisiana, this 9th day of April, 2021.




                                                       LANCE M. AFRICK
                                                 UNITED STATES DISTRICT JUDGE
